19-541
     Li v. Wilkinson
                                                                                                BIA
                                                                                           Conroy, IJ
                                                                                        A088 794 094
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 25th day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROSEMARY S. POOLER,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   ZU LUAN LI,
14            Petitioner,
15
16                     v.                                                    19-541
17                                                                           NAC
18   ROBERT M. WILKINSON, ACTING
19   UNITED STATES ATTORNEY GENERAL,*
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                         Gary J. Yerman, Esq., New York,
24                                           NY.
25
26
27   * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Attorney General Robert M.
28   Wilkinson is automatically substituted for former Acting Attorney General Jeffrey A. Rosen as
29   Respondent.
 1   FOR RESPONDENT:              Jeffrey Bossert Clark, Acting
 2                                Assistant Attorney General; Linda
 3                                S. Wernery, Assistant Director;
 4                                Monica M. Twombly, Trial Attorney,
 5                                Office of Immigration Litigation,
 6                                United States Department of
 7                                Justice, Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Zu Luan Li, a native and citizen of the

13   People’s Republic of China, seeks review of a February 7,

14   2019, decision of the BIA affirming a November 15, 2017,

15   decision   of   an   Immigration   Judge   (“IJ”)   denying   asylum,

16   withholding of removal, and protection under the Convention

17   Against Torture (“CAT”).     In re Zu Luan Li, No. A 088 794 094

18   (B.I.A. Feb. 7, 2019), aff’g No. A 088 794 094 (Immig. Ct.

19   N.Y. City Nov. 15, 2017).     We assume the parties’ familiarity

20   with the underlying facts and procedural history.

21       We have reviewed both the IJ’s and BIA’s decisions “for

22   the sake of completeness.”         Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).              The applicable

24   standards of review are well established.             See 8 U.S.C.

25   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76
                                  2
 1   (2d Cir. 2018) (reviewing adverse credibility determination

 2   for substantial evidence).

 3          “Considering the totality of the circumstances, and all

 4   relevant factors, a trier of fact may base a credibility

 5   determination on . . . the consistency between the applicant’s

 6   . . . written and oral statements . . . , the internal

 7   consistency of each such statement, the consistency of such

 8   statements with other evidence of record . . . without regard

 9   to whether an inconsistency, inaccuracy, or falsehood goes to

10   the heart of the applicant’s claim, or any other relevant

11   factor.”      8 U.S.C. § 1158(b)(1)(B)(iii).              “We defer . . . to

12   an IJ’s credibility determination unless, from the totality

13   of the circumstances, it is plain that no reasonable fact-

14   finder could make such an adverse credibility ruling.”                      Xiu

15   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

16   Hong    Fei   Gao,   891   F.3d    at       76.     The    agency’s    adverse

17   credibility      determination      is       supported       by    substantial

18   evidence.

19          The agency reasonably relied on discrepancies between

20   Li’s    statements   at    his    credible        fear    interview   and   his

21   subsequent allegations of past persecution.                       See 8 U.S.C.


                                             3
 1   § 1158(b)(1)(B)(iii).            As an initial matter, the interview

 2   record       was    sufficiently    reliable       because        there    was    a

 3   telephonic         interpreter,    the       questions     and    answers      were

 4   recorded verbatim in a typewritten document, the questions

 5   were designed to elicit details of Li’s asylum claim, and

 6   Li’s responses indicate that he understood the questions.

 7   See Ming Zhang v. Holder, 585 F.3d 715, 724–25 (2d Cir. 2009).

 8   And    the    agency     reasonably      relied       on   Li’s    omission      of

 9   significant information that he subsequently asserted as the

10   basis of his claim.          At the interview, Li never mentioned

11   that   he     was    arrested,    detained      for    seven      days    in   poor

12   conditions, and beaten.           Id. at 726 (holding that agency may

13   “draw an adverse inference about petitioner’s credibility

14   based, inter alia, on h[is] failure to mention” important

15   details or events in prior statements); Hong Fei Gao, 891

16   F.3d at 78 (holding that “probative value of a witness’s prior

17   silence on particular facts depends on whether those facts

18   are ones the witness would reasonably have been expected to

19   disclose”).         Li’s explanation that he was in distress during

20   his interview does not resolve these key omissions, and his

21   subsequent affidavit prepared to clarify his statements at


                                              4
 1   the interview reflects the same omissions.                See Majidi v.

 2   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 3   do   more    than   offer    a    plausible   explanation           for   his

 4   inconsistent statements to secure relief; he must demonstrate

 5   that a reasonable fact-finder would be compelled to credit

 6   his testimony.” (internal quotation marks omitted)).

 7        The agency also reasonably relied on Li’s internally

 8   inconsistent    testimony    as    to   whether   he    had   experienced

9    problems in China arising from something other than his

10   involvement in Falun Gong.          On cross-examination, Li said

11   that he did not despite testifying on direct to issues with

12   family planning authorities and submitting his wife’s asylum

13   application, which reflected that he had attempted to flee

14   China in 2004 to escape planning restrictions.

15        Having     questioned       Li’s    credibility,         the     agency

16   reasonably     relied   on   his    failure   to       rehabilitate       his

17   testimony with reliable corroborating evidence.                     See Biao

18   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

19   applicant’s failure to corroborate his or her testimony may

20   bear on credibility, because the absence of corroboration in

21   general makes an applicant unable to rehabilitate testimony


                                         5
 1   that has already been called into question.”).                   The agency

 2   did not err in declining to afford significant weight to

 3   letters from Li’s family because his family members were

 4   interested parties and none of the authors were available for

 5   cross-examination.            See Y.C. v. Holder, 741 F.3d 324, 332,

 6   334 (2d Cir. 2013) (holding that weight of evidence is matter

 7   of agency discretion and deferring to agency’s decision to

 8   afford little weight to spouse’s letter because it was unsworn

 9   and from an interested witness); see also In re H-L-H- & Z-

10   Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (finding that

11   unsworn letters from alien’s friends and family did not

12   provide substantial support for alien’s claims because they

13   were       from    interested    witnesses    not    subject     to   cross-

14   examination), overruled on other grounds by Hui Lin Huang v.

15   Holder, 677 F.3d 130, 133-38 (2d Cir. 2012).               Similarly, Li’s

16   fellow Falun Gong practitioners in the United States were

17   either unavailable to testify or had never seen him practice

18   Falun      Gong    and   his    other   evidence    was   not    compelling:

19   photographs were undated and it was unclear who took them;

20   and    a    fine    receipt    and   police   summons     from   China   were

21   unauthenticated.         See Matter of H-L-H- & Z-Y-Z-, 25 I. & N.


                                             6
 1   Dec.    at    214    n.5      (“The    failure           to    attempt    to   prove      the

 2   authenticity of a document . . . is significant.”); see also

 3   Shunfu Li v. Mukasey, 529 F.3d 141, 149 (2d Cir. 2008)

 4   (affording IJs “considerable flexibility in determining the

 5   authenticity of . . . documents from the totality of the

 6   evidence and in using documents found to be authentic in

 7   making       an   overall          assessment        of       the    credibility     of    a

 8   petitioner’s testimony and, ultimately, of h[is] persecution

 9   claim”).

10          Given      the     omission         of       the       primary    allegation        of

11   persecution          at       his      credible               fear      interview,        the

12   inconsistencies              within        his      testimony           and    clarifying

13   statements,         and      the    lack    of      reliable         corroboration,       the

14   agency’s adverse credibility determination is supported by

15   substantial evidence. 1               See 8 U.S.C. § 1158(b)(1)(B)(iii);

16   Xiu Xia Lin, 534 F.3d at 163–64.                              The adverse credibility

17   determination           is    dispositive           of    asylum,        withholding       of



     1 We do not reach the IJ’s implausibility finding because the
     remaining findings provide substantial support for the agency’s
     decision. See Gurung v. Barr, 929 F.3d 56, 62 (2d Cir. 2019)
     (explaining that remand is futile “whenever the reviewing panel is
     confident that the agency would reach the same result upon a
     reconsideration cleansed of errors” (internal quotation marks
     omitted)).
                                                     7
1   removal, and CAT relief because all three forms of relief are

2   based on the same factual predicate.   See Paul v. Gonzales,

3   444 F.3d 148, 156–57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.

6

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                 8